Citation Nr: 0202839	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  02-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the indefinite interruption of vocational 
rehabilitation benefits under the provisions of chapter 31, 
title 38, United States Code, effective January 28, 2001, was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1977 to August 
1979, and from December 1980 to August 1988. 

 
REMAND

In her July 2001 substantive appeal, the veteran requested a 
hearing before the Board in Washington, D.C.  A hearing was 
scheduled for March 11, 2002.  In a written statement 
received at the Board on March 4, 2002, the veteran indicated 
that she was unable to travel to Washington, D.C., and 
requested that a Travel Board hearing be conducted at the 
Regional Office in St. Louis.  The undersigned deems this 
statement to be a motion substantially in compliance with 
38 C.F.R. § 20.702  (c)(2).  The undersigned further finds 
that her assertion of an inability to travel to Washington 
constitutes good cause to reschedule the hearing. 

In October 1996, the veteran disagreed with an initial 
noncompensable evaluation assigned by a September 1996 rating 
decision which included the original grant of service 
connection for hypertension.  The RO thereafter assigned a 10 
percent evaluation in October 1996, and informed the veteran 
that this was a complete grant of benefits sought in the 
notice of disagreement.  However, the veteran is entitled to 
continue the disagreement with the initial evaluation 
assigned for hypertension, if she so desires.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The RO should so advise the 
veteran, and issue a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should schedule the veteran 
for a Travel Board hearing at the RO 
before a Member of the Board.

2.  The RO should furnish to the veteran 
and her representative an SOC on the 
matter of entitlement to an evaluation in 
excess of 10 percent following an initial 
grant of service connection for 
hypertension.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



